Citation Nr: 0737244	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.	Entitlement to service connection for an ear disability. 

2.	Entitlement to service connection for residuals of a head 
injury. 

3.	Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION


The veteran served on active duty from March 10, 1953 to 
April 1, 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision.  

Based on a motion presented by the veteran's representative 
on October 17, 2007, this appeal has been advanced on the 
docket because of the veteran's advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).

A Board hearing was scheduled at the RO on June 13, 2007.  
The veteran failed to appear for this hearing.  The veteran 
did not demonstrate good cause for her failure to appear for 
the hearing and did not indicate a desire for another 
hearing, as such, the Board will continue with appellate 
review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	A bilateral ear disability clearly and unmistakably pre-
existed service and was not aggravated by service.  

3.	The medical evidence of record does not show a head injury 
in service or that residuals of a head injury were related to 
service.  

4.	The medical evidence of record does not show that a 
headache disability incurred in or was related to service.  


CONCLUSIONS OF LAW

1.	A bilateral ear disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.	Residuals of a head injury were not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.	A headache disability was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in March 2003, prior to 
the initial decision on the claim in June 2003, and again 
provided notice in October 2006.  Therefore, the timing 
requirement for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a March 2006 letter, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  While the timing of this 
notice was after the initial adjudication, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  The question of the rating or effective date 
is rendered moot as service connection is not warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2007) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and private medical 
records.  In addition, the Board scheduled a hearing at the 
RO.  The Board observes that there was no VA examination 
conducted in conjunction with the issues on appeal.  Under 
the VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007). For reasons discussed in greater detail 
below, the Board finds that the medical evidence of record, 
which consists of the service medical records and private 
medical records, is sufficient to evaluate the claims and a 
VA examination is not required.

The claimant has indicated that a witness to an injury in 
service may be pertinent to this appeal.  However, as 
explained in further detail in this opinion, the Board finds 
that it is not relevant and a statement does not need to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Ear Disability

The veteran asserts that she incurred an ear disability in 
service.  A veteran is presumed to be in sound condition when 
examined and accepted into service except for defects or 
disorders noted at entrance into service.  38 U.S.C.A.  § 
1110; 38 C.F.R. § 3.304(b).  This presumption is rebutted 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  Id.  VA must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness.  Satterfield v. Nicholson, 20 
Vet. App. 386 (2005); see Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004)(citations omitted); see also VAOPGCPREC 
3-2003 (July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In this case, the veteran was in service for 22 days.  At 
entry to active duty, a March 10, 1953 examination clinically 
evaluated the veteran's ears as normal.  There is no notation 
on the induction examination report that notes an ear 
disability.  As such, the presumption of soundness attaches 
and clear and unmistakable evidence must exist to rebut it.  

The Board finds that the evidence is sufficient to rebut the 
presumption of soundness.  See 38 C.F.R. § 3.306.  The 
service medical records are silent for an injury in service 
which may have caused an ear disability.  Within two weeks of 
enlistment, the veteran was diagnosed with deafness due to 
degeneration of the acoustic nerve following bilateral otitis 
media.  

A Board of Medical Survey (Medical Board) found on March 24, 
1953 that this condition existed prior to enlistment.  The 
veteran reported to the Medical Board that she had a three 
year history of marked difficulty in hearing.  She also 
reported an eight year history of recurrent ear infections 
manifested by otorrhea and pain in both ears.  Upon physical 
examination in March 1953, both tympanic membranes were 
atrophic and scarred.  The Medical Board relied on a March 
20, 1953 Audiogram which found 95 percent hearing loss in 
both hears.  The Medical Board found that the veteran was 
unfit for service because of her physical disability which 
was not incurred in or aggravated by service.  

The Board finds that based on the veteran's statements 
regarding her history of an ear disability, the short length 
of service and the Medical Board's findings, the veteran's 
ear disability existed prior to service.  All of the relevant 
medical evidence points toward the existence of a bilateral 
ear disability prior to service.  Additionally, there is no 
evidence to suggest that a bilateral ear disability was 
incurred during service.  Therefore, the Board finds that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the veteran had a bilateral ear 
disability prior to service.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  A "lasting 
worsening of the condition" or a worsening that existed not 
only at the time of separation but one that still exists is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

The Board concludes that the pre-existing bilateral ear 
disability was not aggravated in service.  The service 
medical records are negative for a diagnosis of or complaints 
regarding the veteran's ears during her 22-day period of 
service.  The medical evidence after service also does not 
show that the veteran's ear disability increased in severity.  
The medical evidence dated from April 1953 to the present 
shows that the veteran received treatment for sinusitis and 
was diagnosed with eustachian tube dysfunction in August 
2002.  The private medical evidence after service does not 
indicate an increase in hearing loss or diagnosis of an 
additional ear disability.  Review of the treatment records 
after service shows that the veteran's ear disability did not 
increase after service.  The Board finds that all the medical 
evidence of record clearly and unmistakably shows that the 
veteran's ear disability was not aggravated by service.  

In sum, the bilateral ear disability was not noted at entry 
to service and the presumption of soundness attached.  The 
Board finds, however, that the evidence shows that the 
bilateral ear disability clearly and unmistakably pre-existed 
service and clearly and unmistakably was not aggravated by 
service.  Accordingly, the Board concludes that the 
presumption of soundness has been rebutted.  See 38 C.F.R. § 
3.306.  As the burden for presumptive service connection for 
aggravation has not been met, the Board will also consider 
direct service connection.  The Board has found that the 
veteran's disability was not incurred in or aggravated by 
service by clear and unmistakable evidence, therefore, the 
evidence is not in equipoise, but preponderates against the 
veteran's claim.  Therefore, the claim for service connection 
for a bilateral ear disability must be denied.  See 38 C.F.R. 
§ 3.303.

The Board has considered the contentions of the veteran that 
this disability was aggravated by an incident in service.  
The veteran, however, has not demonstrated that she has any 
medical expertise to make such an opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that while the veteran is competent to report symptoms, 
she does not have medical expertise and therefore cannot 
provide a competent opinion regarding her disability.  Id.  
Accordingly, the Board cannot accept her statements that the 
bilateral ear condition was permanently aggravated by 
service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
evidence is clearly and unmistakably against the claim for 
service connection for a bilateral ear disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Residuals of Head Injury

The veteran asserts that she incurred a head injury in 
service and suffers from residuals of the injury, including 
seizures.  

The private medical records indicate that the veteran was 
diagnosed with a seizure disorder in July 1983.  The veteran 
had seizures of a generalized type and had complaints of 
headaches and dizziness.  Therefore, the Board finds that the 
veteran has a current diagnosis of a seizure disorder and the 
first criterion for service connection has been met.  

Regarding the second criteria, the medical evidence does not 
show that the veteran sustained a head injury in service.  
The veteran asserts that she fell from her bunk and hit her 
head on the wood floor incurring an injury.  The veteran 
stated that she did not receive treatment for a head injury 
in service.  The Board notes that there is no indication of a 
head injury in the service medical records or in the Medical 
Board's report.  

The veteran has submitted statements from her children 
stating that she had a head injury in service.  The Board 
finds that although the statements are credible regarding the 
veteran's symptoms, the statements are not competent evidence 
that the fall in service actually occurred.  The children 
were not present in service when the fall allegedly occurred.  
The children did not witness a head injury.  There is no 
other diagnosis of or treatment for a head injury in service.  

There is also no medical evidence after service that the 
veteran had a head injury or that the veteran's seizure 
disorder is related a head injury.  A computerized axial 
tomography report (CT) scan of the veteran's head was 
conducted in July 1983.  The impression of the physician was 
a nonspecific finding of the CT scan of the head without and 
with contrast.  An electroencephalogram report (EEG) was also 
conducted in July 1983.  The interpretation was a mildly 
abnormal EEG, and of nonspecific character.  The medical 
evidence does not relate the veteran's seizure disorder to a 
head injury.  

The medical evidence of record also does not show that the 
veteran's seizure disorder was related to a head injury in 
service.  The evidence of record is devoid of any objective 
medical evidence of residuals of a head injury.  No doctor 
has ever opined that the seizure disorder or any other 
disability is related to any remote incident in service.  
Without competent medical evidence linking residuals of a 
head injury to service, service connection is not warranted.

The Board has considered the veteran's testimony that she 
sustained a head injury in service, however, the record 
reflects that she lacks the medical expertise necessary to 
render a medical diagnosis or competent opinion regarding the 
etiology of her disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board notes that the 
veteran has given a name and address of a potential witness 
to a head injury in service, however, without medical 
evidence linking any residuals to a head injury, a witness's 
account of a head injury is irrelevant.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for residuals of a 
head injury is denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.



Headaches

The veteran asserts that an in service head injury resulted 
in headaches.  Regarding the first criterion, there is no 
medical evidence of record diagnosing the veteran with a 
headache disability.  The veteran received treatment for 
headaches after service, but the private medical evidence 
submitted by the veteran does not show a headache disability.  
There is no medical evidence of record showing treatment for 
or diagnosis of a headache disorder.  Therefore, because 
there is no medical evidence of a current headache 
disability, the Board finds that the veteran's claim for 
service connection must be denied.  

Additionally, the veteran essentially claims that headaches 
were a result of a head injury in service.  Therefore, 
headaches would be considered a residual of a head injury.  
The Board has addressed residuals of a head injury in the 
previous section of this opinion.  The Board incorporates by 
reference the previous section regarding residuals of a head 
injury, to include headaches.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for headaches must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an ear disability is denied. 

Service connection for residuals of a head injury is denied. 

Service connection for headaches is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


